434 F.2d 1039
Paul D. MORRIS, Appellant,v.Robert H. FINCH, Secretary of Health, Education, and Welfare, Appellee.
No. 14437.
United States Court of Appeals, Fourth Circuit.
November 20, 1970.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley; John A. Field, Jr., Chief Judge.
Franklin W. Kern, Charleston, W. Va., on the brief, for appellant.
Warren Upton, U. S. Atty., and Robert B. King, Asst. U. S. Atty., on the brief, for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Disability insurance benefits and the award of a period of disability under 42 U.S.C. §§ 423 and 416(i) were denied Paul D. Morris by the Secretary of Health, Education and Welfare, and the claimant brought this action for a review and reversal of this decision. Summary judgment in dismissal of the suit was ordered by the District Court. On appeal we affirm upon the opinion of the presiding judge. Morris v. Finch, Secretary, 319 F.Supp. 818 (D.C.S.D.W.Va. 1969).


2
Affirmed.